Citation Nr: 1501073	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO. 12-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to service connection for a right shoulder disability, to include as secondary to the cervical spine disability.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to the cervical spine disability.

4. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted claims for service connection for a cervical spine and bilateral shoulder disability, as well as for headaches.  Service treatment records from September 1989 reflect that the Veteran was treated for a cervical muscle strain.  Service treatment records also reflect that the Veteran was treated for a broken nose after being punched in the face.

Currently, VA treatment records from June 2009 reflect complaints and treatment for headaches.  The Veteran was also diagnosed with DDD and mild DJD of the neck at the October 2009 VA examination.  Additionally, the 2009 VA examiner provided a negative nexus opinion with regard to the Veteran's cervical spine disability.

However, the October 2009 opinion is inadequate for VA purposes.  An adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner simply concluded that the Veteran's current DDD and DJD were not related to his service.  The examiner provided no supporting rationale for this conclusion.  As such, remand is necessary to obtain an adequate opinion.

Additionally, the 2009 examiner diagnosed the Veteran with normal shoulders bilaterally and therefore did not provide an opinion as to whether the Veteran's claimed shoulder symptoms were secondary to his neck disability.  However, given the December 2009 private medical opinion and February 2007 medical evidence demonstrating treatment for right shoulder numbness, the Board finds that an opinion should be obtained regarding the etiology of the Veteran's neurological symptoms, to include pain and numbness, in both shoulders.

Further, the Veteran has not yet been afforded an examination with regard to his claimed headaches.  Given his documented in-service head trauma and current complaints and treatment for headaches, the Board finds that an examination is necessary to determine the etiology of the Veteran's headaches.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from December 2009 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed cervical spine disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability, began in service, was caused by service, or is otherwise related to service.

A complete rationale must accompany any opinion provided.

3. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed headache condition.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches began in service, are caused by service, or are otherwise related to service.

A complete rationale must accompany any opinion provided.

4. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed bilateral shoulder condition.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed shoulder disability began in service, was caused by service, or is otherwise related to service.

(b) If the above opinion regarding  the relationship of any shoulder disabilities to service is negative, then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed shoulder disability was caused or aggravated by the Veteran's cervical spine disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must accompany any opinion provided.

5. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655 (2014).

6. After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




